 Case 2:20-cv-07045-AB-KK Document 41 Filed 12/04/20 Page 1 of 14 Page ID #:637



       1

       2

       3

       4

       5

       6

       7

       8                        UNITED STATES DISTRICT COURT
       9                      CENTRAL DISTRICT OF CALIFORNIA
      10

      11 CECELIA RODRIGUEZ and                      Case No. 2:20-cv-07045 AB (KKx)
         BREANA STEWART, on behalf of
      12 themselves and all others similarly        [PROPOSED] ORDER RE:
         situated, an individual,                   STIPULATED PROTECTIVE ORDER
      13
                      Plaintiffs,                   [Concurrently filed with Stipulated
      14                                            Protective Order]
      15
                v.

      16 WAL-MART ASSOCIATES, INC., a Complaint              Filed: September 21, 2018
         Delaware limited liability company; and District Judge: October
                                                 Trial Date:
                                                                    Hon.
                                                                            4, 2022
                                                                         Andre  Birotte, Jr.
      17 DOES 1 to 100, inclusive,                                  Courtroom 7B, First St.
                                                 Magistrate Judge: Hon. Kenly Kiya Kato
      18             Defendants.                                    Courtroom 3 or 4,
                                                                    Riverside
      19

      20

      21                                          NOTE CHANGES MADE BY THE COURT
      22

      23

      24

      25
      26

      27

      28

                                                                    Case No. 2:20-cv-07045 AB (KKx)
der                         [PROPOSED] ORDER RE: STIPULATED PROTECTIVE ORDER
Case 2:20-cv-07045-AB-KK Document 41 Filed 12/04/20 Page 2 of 14 Page ID #:638



  1         Based upon the Stipulated Protective Order submitted by plaintiffs Cecelia
  2   Rodriguez and Breana Stewart (“Plaintiffs”) and defendant Wal-Mart Associates,
  3   Inc. (“Defendant”) (collectively, the “Parties”), and for good cause shown:
  4         The Court hereby ORDERS that:
  5   1.    A.     PURPOSES AND LIMITATIONS
  6         Defendant alleges that discovery in this action is likely to involve production of
  7   confidential, proprietary, or private information for which special protection from
  8   public disclosure and from use for any purpose other than prosecuting this litigation
  9   may be warranted. Accordingly, the parties hereby stipulate to and petition the Court
 10   to enter the following Stipulated Protective Order. The parties acknowledge that this
 11   Order does not confer blanket protections on all disclosures or responses to discovery
 12   and that the protection it affords from public disclosure and use extends only to the
 13   limited information or items that are entitled to confidential treatment under the
 14   applicable legal principles. The parties further acknowledge, as set forth in Section
 15   12.3, below, that this Stipulated Protective Order does not entitle them to file
 16   confidential information under seal; Local Civil Rule 79-5 sets forth the procedures
 17   that must be followed and the standards that will be applied when a party seeks
 18   permission from the court to file material under seal.
 19         1.     GOOD CAUSE STATEMENT
 20         Defendant alleges that this action is likely to involve commercial, financial,
 21   technical and/or proprietary information for which special protection from public
 22   disclosure and from use for any purpose other than prosecution of this action is
 23   warranted. According to Defendant, such confidential and proprietary materials and
 24   information consist of, among other things, confidential business or financial
 25   information, information regarding confidential business practices, or other
 26   confidential research, development, or commercial information (including information
 27   implicating privacy rights of third parties), information otherwise generally
 28   unavailable to the public, or which may be privileged or otherwise protected from
                                                  1              Case No. 5:17-cv-01415 AB (KKx)
                         [PROPOSED] ORDER RE: STIPULATED PROTECTIVE ORDER
Case 2:20-cv-07045-AB-KK Document 41 Filed 12/04/20 Page 3 of 14 Page ID #:639



  1   disclosure under state or federal statutes, court rules, case decisions, or common law.
  2   Accordingly, to expedite the flow of information, to facilitate the prompt resolution of
  3   disputes over confidentiality of discovery materials, to adequately protect information
  4   the parties are entitled to keep confidential, to ensure that the parties are permitted
  5   reasonable necessary uses of such material in preparation for and in the conduct of
  6   trial, to address their handling at the end of the litigation, and serve the ends of justice,
  7   a protective order for such information is justified in this matter. It is the intent of the
  8   parties that information will not be designated as confidential for tactical reasons and
  9   that nothing be so designated without a good faith belief that it has been maintained in
 10   a confidential, non-public manner, and there is good cause why it should not be part
 11   of the public record of this case.
 12   2.    DEFINITIONS
 13         2.1    Action: this pending federal lawsuit, entitled Cecelia Rodriguez and
 14   Breana Stewart v. Wal-Mart Associates, Inc., Case No.: 5:17-cv-01415 AB (KKx).
 15         2.2    Challenging Party: a Party or Non-Party that challenges the designation
 16   of information or items under this Order.
 17         2.3    “CONFIDENTIAL” Information or Items: information (regardless of
 18   how it is generated, stored or maintained) or tangible things that qualify for protection
 19   under Federal Rule of Civil Procedure Rule 26(c), and as specified above in the Good
 20   Cause Statement.
 21         2.4    Counsel: Outside Counsel of Record and House Counsel (as well as their
 22   support staff).
 23         2.5    Designating Party: a Party or Non-Party that designates information or
 24   items that it produces in disclosures or in responses to discovery as
 25   “CONFIDENTIAL.”
 26         2.6    Disclosure or Discovery Material: all items or information, regardless of
 27   the medium or manner in which it is generated, stored, or maintained (including,
 28   among other things, testimony, transcripts, and tangible things), that are produced or
                                                   2              Case No. 5:17-cv-01415 AB (KKx)
                          [PROPOSED] ORDER RE: STIPULATED PROTECTIVE ORDER
Case 2:20-cv-07045-AB-KK Document 41 Filed 12/04/20 Page 4 of 14 Page ID #:640



  1   generated in disclosures or responses to discovery in this matter.
  2         2.7    Expert: a person with specialized knowledge or experience in a matter
  3   pertinent to the litigation who has been retained by a Party or its counsel to serve as
  4   an expert witness or as a consultant in this Action.
  5         2.8    House Counsel: attorneys who are employees of a party to this Action.
  6   House Counsel does not include Outside Counsel of Record or any other outside
  7   counsel.
  8         2.9    Non-Party: any natural person, partnership, corporation, association or
  9   other legal entity not named as a Party to this action.
 10         2.10 Outside Counsel of Record: attorneys who are not employees of a party
 11   to this Action but are retained to represent or advise a party to this Action and have
 12   appeared in this Action on behalf of that party or are affiliated with a law firm that has
 13   appeared on behalf of that party, and includes support staff.
 14         2.11 Party: any party to this Action, including all of its officers, directors,
 15   employees, consultants, retained experts, and Outside Counsel of Record (and their
 16   support staffs).
 17         2.12 Producing Party: a Party or Non-Party that produces Disclosure or
 18   Discovery Material in this Action.
 19         2.13 Professional Vendors: persons or entities that provide litigation support
 20   services (e.g., photocopying, videotaping, translating, preparing exhibits or
 21   demonstrations, and organizing, storing, or retrieving data in any form or medium) and
 22   their employees and subcontractors.
 23         2.14 Protected Material:       any Disclosure or Discovery Material that is
 24   designated as “CONFIDENTIAL.”
 25         2.15 Receiving Party: a Party that receives Disclosure or Discovery Material
 26   from a Producing Party.
 27   3.    SCOPE
 28         The protections conferred by this Stipulation and Order cover not only Protected
                                                  3              Case No. 5:17-cv-01415 AB (KKx)
                         [PROPOSED] ORDER RE: STIPULATED PROTECTIVE ORDER
Case 2:20-cv-07045-AB-KK Document 41 Filed 12/04/20 Page 5 of 14 Page ID #:641



  1   Material (as defined above), but also (1) any information copied or extracted from
  2   Protected Material; (2) all copies, excerpts, summaries, or compilations of Protected
  3   Material; and (3) any testimony, conversations, or presentations by Parties or their
  4   Counsel that might reveal Protected Material.
  5         Any use of Protected Material at trial shall be governed by the orders of the trial
  6   judge. This Order does not govern the use of Protected Material at trial.
  7   4.    DURATION
  8         Even after final disposition of this litigation, the confidentiality obligations
  9   imposed by this Order shall remain in effect until a Designating Party agrees otherwise
 10   in writing or a court order otherwise directs. Final disposition shall be deemed to be
 11   the later of (1) dismissal of all claims and defenses in this Action, with or without
 12   prejudice; and (2) final judgment herein after the completion and exhaustion of all
 13   appeals, re-hearings, remands, trials, or reviews of this Action, including the time
 14   limits for filing any motions or applications for extension of time pursuant to
 15   applicable law.
 16   5.    DESIGNATING PROTECTED MATERIAL
 17         5.1    Exercise of Restraint and Care in Designating Material for Protection.
 18   Each Party or Non-Party that designates information or items for protection under this
 19   Order must take care to limit any such designation to specific material that qualifies
 20   under the appropriate standards. The Designating Party must designate for protection
 21   only those parts of material, documents, items or oral or written communications that
 22   qualify so that other portions of the material, documents, items or communications for
 23   which protection is not warranted are not swept unjustifiably within the ambit of this
 24   Order.
 25         Mass, indiscriminate or routinized designations are prohibited. Designations
 26   that are shown to be clearly unjustified or that have been made for an improper purpose
 27   (e.g., to unnecessarily encumber the case development process or to impose
 28   unnecessary expenses and burdens on other parties) may expose the Designating Party
                                                  4              Case No. 5:17-cv-01415 AB (KKx)
                         [PROPOSED] ORDER RE: STIPULATED PROTECTIVE ORDER
Case 2:20-cv-07045-AB-KK Document 41 Filed 12/04/20 Page 6 of 14 Page ID #:642



  1   to sanctions.
  2         If it comes to a Designating Party’s attention that information or items that it
  3   designated for protection do not qualify for protection, that Designating Party must
  4   promptly notify all other Parties that it is withdrawing the inapplicable designation.
  5         5.2       Manner and Timing of Designations. Except as otherwise provided in
  6   this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
  7   stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
  8   under this Order must be clearly so designated before the material is disclosed or
  9   produced.
 10         Designation in conformity with this Order requires:
 11         (a)       for information in documentary form (e.g., paper or electronic
 12   documents, but excluding transcripts of depositions or other pretrial or trial
 13   proceedings), that the Producing Party affix at a minimum, the legend
 14   “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”), to each page that
 15   contains protected material. If only a portion of the material on a page qualifies for
 16   protection, the Producing Party also must clearly identify the protected portion(s) (e.g.,
 17   by making appropriate markings in the margins).
 18         A Party or Non-Party that makes original documents available for inspection
 19   need not designate them for protection until after the inspecting Party has indicated
 20   which documents it would like copied and produced. During the inspection and before
 21   the designation, all of the material made available for inspection shall be deemed
 22   “CONFIDENTIAL.” After the inspecting Party has identified the documents it wants
 23   copied and produced, the Producing Party must determine which documents, or
 24   portions thereof, qualify for protection under this Order. Then, before producing the
 25   specified documents, the Producing Party must affix the “CONFIDENTIAL legend”
 26   to each page that contains Protected Material. If only a portion of the material on a
 27   page qualifies for protection, the Producing Party also must clearly identify the
 28   protected portion(s) (e.g., by making appropriate markings in the margins).
                                                    5              Case No. 5:17-cv-01415 AB (KKx)
                           [PROPOSED] ORDER RE: STIPULATED PROTECTIVE ORDER
Case 2:20-cv-07045-AB-KK Document 41 Filed 12/04/20 Page 7 of 14 Page ID #:643



  1         (b)     for testimony given in depositions that the Designating Party identifies
  2   the Disclosure or Discovery Material on the record, before the close of the deposition
  3   all protected testimony.
  4         (c)     for information produced in some form other than documentary and for
  5   any other tangible items, that the Producing Party affix in a prominent place on the
  6   exterior of the container or containers in which the information is stored the legend
  7   “CONFIDENTIAL.” If only a portion or portions of the information warrants
  8   protection, the Producing Party, to the extent practicable, shall identify the protected
  9   portion(s).
 10         5.3     Inadvertent Failures to Designate. If timely corrected, an inadvertent
 11   failure to designate qualified information or items does not, standing alone, waive the
 12   Designating Party’s right to secure protection under this Order for such material. Upon
 13   timely correction of a designation, the Receiving Party must make reasonable efforts
 14   to assure that the material is treated in accordance with the provisions of this Order.
 15   6.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
 16         6.1     Timing of Challenges.      Any Party or Non-Party may challenge a
 17   designation of confidentiality at any time that is consistent with the Court’s Scheduling
 18   Order.
 19         6.2     Meet and Confer.     The Challenging Party shall initiate the dispute
 20   resolution process under Local Civil Rule 37-1 et seq.
 21         6.3     Joint Stipulation. Any challenge submitted to the Court shall be via a
 22   joint stipulation pursuant to Local Civil Rule 37-2 et seq.
 23         6.4     The burden of persuasion in any such challenge proceeding shall be on
 24   the Designating Party. Frivolous challenges, and those made for an improper purpose
 25   (e.g., to harass or impose unnecessary expenses and burdens on other parties) may
 26   expose the Challenging Party to sanctions. Unless the Designating Party has waived
 27   or withdrawn the confidentiality designation, all parties shall continue to afford the
 28   material in question the level of protection to which it is entitled under the Producing
                                                  6              Case No. 5:17-cv-01415 AB (KKx)
                         [PROPOSED] ORDER RE: STIPULATED PROTECTIVE ORDER
Case 2:20-cv-07045-AB-KK Document 41 Filed 12/04/20 Page 8 of 14 Page ID #:644



  1   Party’s designation until the Court rules on the challenge.
  2   7.    ACCESS TO AND USE OF PROTECTED MATERIAL
  3         7.1    Basic Principles. A Receiving Party may use Protected Material that is
  4   disclosed or produced by another Party or by a Non-Party in connection with this
  5   Action only for prosecuting, defending or attempting to settle this Action. Such
  6   Protected Material may be disclosed only to the categories of persons and under the
  7   conditions described in this Order. When the Action has been terminated, a Receiving
  8   Party must comply with the provisions of section 13 below (FINAL DISPOSITION).
  9         Protected Material must be stored and maintained by a Receiving Party at a
 10   location and in a secure manner that ensures that access is limited to the persons
 11   authorized under this Order.
 12         7.2    Disclosure of “CONFIDENTIAL” Information or Items.                    Unless
 13   otherwise ordered by the court or permitted in writing by the Designating Party, a
 14   Receiving Party may disclose any information or item designated “CONFIDENTIAL”
 15   only to:
 16         (a)    the Receiving Party’s Outside Counsel of Record in this Action, as well
 17   as employees of said Outside Counsel of Record to whom it is reasonably necessary
 18   to disclose the information for this Action;
 19         (b)    the officers, directors, and employees (including House Counsel) of the
 20   Receiving Party to whom disclosure is reasonably necessary for this Action;
 21         (c)    Experts (as defined in this Order) of the Receiving Party to whom
 22   disclosure is reasonably necessary for this Action and who have signed the
 23   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
 24         (d)    the court and its personnel;
 25         (e)    court reporters and their staff;
 26         (f)    professional jury or trial consultants, mock jurors, and Professional
 27   Vendors to whom disclosure is reasonably necessary for this Action and who have
 28   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
                                                  7              Case No. 5:17-cv-01415 AB (KKx)
                         [PROPOSED] ORDER RE: STIPULATED PROTECTIVE ORDER
Case 2:20-cv-07045-AB-KK Document 41 Filed 12/04/20 Page 9 of 14 Page ID #:645



  1         (g)    the author or recipient of a document containing the information or a
  2   custodian or other person who otherwise possessed or knew the information;
  3         (h)    during their depositions, witnesses, and attorneys for witnesses, in the
  4   Action to whom disclosure is reasonably necessary provided: (1) the deposing party
  5   requests that the witness sign the form attached as Exhibit 1 hereto; and (2) they will
  6   not be permitted to keep any confidential information unless they sign the
  7   “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise agreed
  8   by the Designating Party or ordered by the court. Pages of transcribed deposition
  9   testimony or exhibits to depositions that reveal Protected Material may be separately
 10   bound by the court reporter and may not be disclosed to anyone except as permitted
 11   under this Stipulated Protective Order; and
 12         (i)    any mediator or settlement officer, and their supporting personnel,
 13   mutually agreed upon by any of the parties engaged in settlement discussions.
 14   8.    PROTECTED MATERIAL SUBPOENAED OR ORDERED
 15         PRODUCED IN OTHER LITIGATION
 16         If a Party is served with a subpoena or a court order issued in other litigation
 17   that compels disclosure of any information or items designated in this Action as
 18   “CONFIDENTIAL,” that Party must:
 19         (a)    promptly notify in writing the Designating Party. Such notification shall
 20   include a copy of the subpoena or court order;
 21         (b)    promptly notify in writing the party who caused the subpoena or order to
 22   issue in the other litigation that some or all of the material covered by the subpoena or
 23   order is subject to this Protective Order. Such notification shall include a copy of this
 24   Stipulated Protective Order; and
 25         (c)    cooperate with respect to all reasonable procedures sought to be pursued
 26   by the Designating Party whose Protected Material may be affected.
 27         If the Designating Party timely seeks a protective order, the Party served with
 28   the subpoena or court order shall not produce any information designated in this action
                                                  8              Case No. 5:17-cv-01415 AB (KKx)
                         [PROPOSED] ORDER RE: STIPULATED PROTECTIVE ORDER
Case 2:20-cv-07045-AB-KK Document 41 Filed 12/04/20 Page 10 of 14 Page ID #:646



  1   as “CONFIDENTIAL” before a determination by the court from which the subpoena
  2   or order issued, unless the Party has obtained the Designating Party’s permission. The
  3   Designating Party shall bear the burden and expense of seeking protection in that court
  4   of its confidential material and nothing in these provisions should be construed as
  5   authorizing or encouraging a Receiving Party in this Action to disobey a lawful
  6   directive from another court.
  7   9.    A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
  8         PRODUCED IN THIS LITIGATION
  9         (a)    The terms of this Order are applicable to information produced by a Non-
 10   Party in this Action and designated as “CONFIDENTIAL.” Such information
 11   produced by Non-Parties in connection with this litigation is protected by the remedies
 12   and relief provided by this Order. Nothing in these provisions should be construed as
 13   prohibiting a Non-Party from seeking additional protections.
 14         (b)    In the event that a Party is required, by a valid discovery request, to
 15   produce a Non-Party’s confidential information in its possession, and the Party is
 16   subject to an agreement with the Non-Party not to produce the Non-Party’s
 17   confidential information, then the Party shall:
 18                (1)    promptly notify in writing the Requesting Party and the Non-Party
 19   that some or all of the information requested is subject to a confidentiality agreement
 20   with a Non-Party;
 21                (2)    promptly provide the Non-Party with a copy of the Stipulated
 22   Protective Order in this Action, the relevant discovery request(s), and a reasonably
 23   specific description of the information requested; and
 24                (3)    make the information requested available for inspection by the
 25   Non-Party, if requested.
 26         (c)    If the Non-Party fails to seek a protective order from this court within 14
 27   days of receiving the notice and accompanying information, the Receiving Party may
 28   produce the Non-Party’s confidential information responsive to the discovery request.
                                                   9              Case No. 5:17-cv-01415 AB (KKx)
                          [PROPOSED] ORDER RE: STIPULATED PROTECTIVE ORDER
Case 2:20-cv-07045-AB-KK Document 41 Filed 12/04/20 Page 11 of 14 Page ID #:647



  1   If the Non-Party timely seeks a protective order, the Receiving Party shall not produce
  2   any information in its possession or control that is subject to the confidentiality
  3   agreement with the Non-Party before a determination by the court. Absent a court
  4   order to the contrary, the Non-Party shall bear the burden and expense of seeking
  5   protection in this court of its Protected Material.
  6   10.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
  7         If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
  8   Protected Material to any person or in any circumstance not authorized under this
  9   Stipulated Protective Order, the Receiving Party must immediately (a) notify in
 10   writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
 11   to retrieve all unauthorized copies of the Protected Material, (c) inform the person or
 12   persons to whom unauthorized disclosures were made of all the terms of this Order,
 13   and (d) request such person or persons to execute the “Acknowledgment and
 14   Agreement to Be Bound” that is attached hereto as Exhibit A.
 15   11.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
 16         PROTECTED MATERIAL
 17         When a Producing Party gives notice to Receiving Parties that certain
 18   inadvertently produced material is subject to a claim of privilege or other protection,
 19   the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
 20   Procedure Rule 26(b)(5)(B). This provision is not intended to modify whatever
 21   procedure may be established in an e-discovery order that provides for production
 22   without prior privilege review. This Order shall be interpreted to provide the maximum
 23   protection allowed by Federal Rules of Evidence Rule 502(d) and shall be enforceable
 24   and granted full faith and credit in all other state and federal proceedings by 28 U.S.
 25   Code § 1738. Pursuant to Federal Rules of Evidence Rule 502(d) and (e), insofar
 26   as the parties reach an agreement on the effect of disclosure of a communication
 27   or information covered by the attorney-client
 28

                                                 10              Case No. 5:17-cv-01415 AB (KKx)
                         [PROPOSED] ORDER RE: STIPULATED PROTECTIVE ORDER
Case 2:20-cv-07045-AB-KK Document 41 Filed 12/04/20 Page 12 of 14 Page ID #:648



  1   privilege or work product protection, the parties may incorporate their agreement in
  2   the stipulated protective order submitted to the court.
  3   12.   MISCELLANEOUS
  4         12.1 Right to Further Relief. Nothing in this Order abridges the right of any
  5   person to seek its modification by the Court in the future.
  6         12.2 Right to Assert Other Objections. By stipulating to the entry of this
  7   Protective Order, no Party waives any right it otherwise would have to object to
  8   disclosing or producing any information or item on any ground not addressed in this
  9   Stipulated Protective Order. Similarly, no Party waives any right to object on any
 10   ground to use in evidence of any of the material covered by this Protective Order.
 11         12.3 Filing Protected Material. A Party that seeks to file under seal any
 12   Protected Material must comply with Local Civil Rule 79-5. Protected Material may
 13   only be filed under seal pursuant to a court order authorizing the sealing of the specific
 14   Protected Material at issue. If a Party’s request to file Protected Material under seal is
 15   denied by the court, then the Receiving Party may file the information in the public
 16   record unless otherwise instructed by the court.
 17   13.   FINAL DISPOSITION
 18         Unless otherwise ordered or agreed in writing by the Producing Party, within
 19   sixty days after the final disposition of this action and upon written request from the
 20   Producing Party, each Receiving Party must destroy all identified Protected Material.
 21   As used in this subdivision, “all Protected Material” includes all copies, abstracts,
 22   compilations, summaries, and any other format reproducing or capturing any of the
 23   Protected Material. Within 60 days of a written request from the Producing Party that
 24   identifies all Protected Material to be destroyed, the Receiving Party must submit a
 25   written certification to the Producing Party (and, if not the same person or entity, to
 26   the Designating Party) that affirms that the Receiving Party has not retained any
 27   copies, abstracts, compilations, summaries or any other format reproducing or
 28   capturing any of the Protected Material. Notwithstanding this provision, Counsel are
                                                 11              Case No. 5:17-cv-01415 AB (KKx)
                         [PROPOSED] ORDER RE: STIPULATED PROTECTIVE ORDER
Case 2:20-cv-07045-AB-KK Document 41 Filed 12/04/20 Page 13 of 14 Page ID #:649



  1   entitled to retain an archival copy of all pleadings, motion papers, trial, deposition, and
  2   hearing transcripts, legal memoranda, correspondence, deposition and trial exhibits,
  3   expert reports, attorney work product, and consultant and expert work product, even
  4   if such materials contain Protected Material. Any such archival copies that contain or
  5   constitute Protected Material remain subject to this Protective Order as set forth in
  6   Section 4 (DURATION).
  7   14.   VIOLATION
  8         Any violation of this Order may be punished by appropriate measures including,
  9   without limitation, contempt proceedings and/or monetary sanctions.
 10

 11   FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
 12

 13
      DATED:Decenber 4, 2020
 14                                           HON. KENLY KIYA KATO
                                              United States Magistrate Judge
 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25
 26

 27

 28

                                                 12              Case No. 5:17-cv-01415 AB (KKx)
                         [PROPOSED] ORDER RE: STIPULATED PROTECTIVE ORDER
Case 2:20-cv-07045-AB-KK Document 41 Filed 12/04/20 Page 14 of 14 Page ID #:650



  1                                         EXHIBIT A
  2             ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
  3           I, _______________________________ [print or type full name], of
  4   _____________ [print or type full address], declare under penalty of perjury that I
  5   have read in its entirety and understand the Stipulated Protective Order that was issued
  6   by the United States District Court for the Central District of California on ____ in the
  7   case of Cecilia Rodriguez, et al. v. Wal-Mart Associates, Inc., Case No.: 5:17-cv-
  8   01415 AB (KKx). I agree to comply with and to be bound by all the terms of this
  9   Stipulated Protective Order and I understand and acknowledge that failure to so
 10   comply could expose me to sanctions and punishment in the nature of contempt. I
 11   solemnly promise that I will not disclose in any manner any information or item that
 12   is subject to this Stipulated Protective Order to any person or entity except in strict
 13   compliance with the provisions of this Order.
 14           I further agree to submit to the jurisdiction of the United States District Court
 15   for the Central District of California for enforcing the terms of this Stipulated
 16   Protective Order, even if such enforcement proceedings occur after termination of this
 17   action. I hereby appoint ___________ [print or type full name] of __________ [print
 18   or type full address and telephone number] as my California agent for service of
 19   process in connection with this action or any proceedings related to enforcement of
 20   this Stipulated Protective Order.
 21   Date:
 22   City and State where sworn and signed:
 23   Printed name:
 24   Signature:
 25
 26

 27

 28

                                                  13              Case No. 5:17-cv-01415 AB (KKx)
                          [PROPOSED] ORDER RE: STIPULATED PROTECTIVE ORDER
